Citation Nr: 1548605	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  13-06 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a left upper extremity disability, claimed as neuropathy or radiculopathy secondary to the Veteran's service-connected cervical spine disability.  

2.  Entitlement to service connection for a right upper extremity disability, claimed as neuropathy or radiculopathy secondary to the Veteran's service-connected cervical spine disability.  

3.  Entitlement to service connection for scars of the left lower extremity, secondary to service-connected superficial varicose veins.  

4.  Entitlement to service connection for scars of the right lower extremity, secondary to service-connected superficial varicose veins.  
5.  Entitlement to service connection for gastroesophageal reflux disease, claimed as secondary to a service-connected cervical spine disability.  

6.  Entitlement to service connection for lung cancer with metastasis to the head, claimed as due to asbestos exposure.  

7.  Entitlement to an initial disability rating in excess of 10 percent for superficial varicose veins of the left lower extremity.

8.  Entitlement to an initial disability rating in excess of 10 percent for superficial varicose veins of the right lower extremity.

9.  Entitlement to an initial disability rating in excess of 20 percent for a low back disability.  

10.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the cervical spine.  

11.  Entitlement to service connection for the cause of the Veteran's death.  

12.  Entitlement to nonservice-connected death pension benefits.  

13.  Entitlement to special monthly death pension benefits.  


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from February 2003 to December 2003.  He had an earlier period of active duty for training from November 1978 to April 1979.  The Veteran also had a lengthy period of service with the Puerto Rico Army National Guard.  The Veteran died in November 2011.  The Appellant here is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of October 2009, May 2011, and June 2013 from various Regional Offices (RO) of the Department of Veterans Affairs (VA).  The October 2009 rating decision granted the Veteran's claims for service connection for varicose veins of the bilateral lower extremities, assigning a 10 percent rating for each leg.  The May 2011 decision granted service connection for a low back disability, but denied service connection for lung cancer.  The June 2013 rating decision granted entitlement to death pension benefits, but denied all other claims on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Prior to his death, the Veteran had filed the first 10 claims listed above.  Following his death in November 2011, the claimant here filed a claim for death benefits in February 2012, including accrued benefits.  

During the pendency of her claim, new laws and regulations governing the claims of appellants who have died were approved.  These laws and regulations allow a claimant to substitute for a deceased veteran, and they are generally more expansive and more claimant friendly than the previous accrued benefits laws.  The RO informed the claimant of these changes in a November 2012 letter.  However, in a June 2013 rating decision and in subsequent statements and supplemental statements of the case, the RO processed the claims as ones for accrued benefits and not for substitution.  

This action contravenes the express language of the regulation, which deems the filing of a claim for death benefits to be a request to substitute for any pending claims.  38 C.F.R. § 3.1010(c)(2) (2015).  Further, because the RO processed the claim as one for accrued benefits and not as a substitution claim, the Board must return the case to the agency of original jurisdiction before it may proceed.  38 C.F.R. § 3.1010(e) ("The agency of original jurisdiction will decide in the first instance all requests to substitute, including any request to substitute in an appeal pending before the Board of Veterans' Appeals.").  Thus, the case must be remanded in order that the agency of original jurisdiction may substitute the claimant for the Veteran and allow the claim to proceed.  

With regard to the claim for service connection for the cause of the Veteran's death, the RO sought records from the Social Security Administration (SSA).  That agency supplied records in September 2013.  However, though the SSA indicated that the Veteran was awarded disability benefits, the agency supplied only one relevant document.  This dearth of records is certainly out of the norm, so the Board believes it prudent to remand this claim in order that a second attempt to obtain records from the SSA may be undertaken.

Finally, the claims for nonservice-connected pension benefits and for special monthly pension benefits are inextricably intertwined with the other claims on appeal, as resolution of those claims could affect the claimant's eligibility for pension benefits.  That said, as the whole case must be remanded, this presents the claimant with an opportunity to supply updated financial information for her nonservice-connected death pension claim, or to supply information regarding her own disabilities for her special monthly pension claim.  
Accordingly, the case is REMANDED for the following action:

1.  Provide any indicated notice to the claimant regarding substitution claims, including any notice required by Reliford v. McDonald, 27 Vet. App. 297 (2015), that she may choose to have her claims processed for accrued benefits in lieu of substitution.  

2.  Notify the claimant that she may submit updated financial information to support her pension claim, and that she may submit relevant medical information in support of her special monthly pension claim.  

3.  Contact the Social Security Administration and request that it provide documentation of any claim and/or award for disability benefits filed by the Veteran and copies of all records developed in association with any existing decision.  

4.  Readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




